Per Curiam.

An attorney has the implied authority to incur and is entitled to be reimbursed for such reasonable expenditures as the diligent prosecution or defense of the lawsuit may require (Badger v. Celler, 41 App. Div. 599; Regis Radio Corp. v. American Employers Ins. Co., 30 Misc 2d 341; Matter of Lessig, 165 Misc. 706). However, such disbursements are not deemed to include expenditures which are a necessary part or adjunct of a properly equipped lawyer’s office (Matter of Lessig, supra.)
The order should be reversed, with $10 costs, motion for summary judgment granted and case remitted to the court below for an assessment of plaintiffs’ damages under CPLR 3212 (subd. [c]).
Tilzer, J. P., Hoestadter and Gold, JJ., concur.
Order reversed, etc.